DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the elastic polymer" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the elastic polymer" in the sixth line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 contains the formula (1a) which contains the variables “a” and “o” which are not defined and thus the claim is indefinite. Claim 8 contains the formula (1b) which contains the variable “m” which is not defined and thus the claim is indefinite.
Claim 8 recites the formula (1b) which states “A is a moiety containing a terminating ethylenic bond with one or more adjacent carbonyl groups” and “provided that when A contains two carbonyl groups adjacent to the ethylenic group, X is N.” This is indefinite because it is unclear whether the ‘carbonyl groups’ recited are present within the moiety “A” or whether they refer to the carbonyl groups adjacent to the group “X-Y-”. In other words, it is unclear whether A-(X-Y-CO) has a structure having -carbonyl-ethylenic-(X-Y-CO) or -ethylene-(X-Y-CO). It is noted that as written, it appears that the ‘provided’ language would give a structure of A-(X-Y-CO) being -carbonyl-carbonyl-ethylene-(N-Y-CO).
It is additionally noted that when X is N, there appears to only be two substituents on the N atom, Y and A. However, N is typically trivalent. It is unclear whether an additional component is present on the N atom (such as A-N(H)-Y) or whether a divalent N atom is intended.
It is additionally noted that neither formula (1a) nor formula (1b) of claim 8 include how the polymer matrix unit is bound to the polymer or metal carbonate. Claim 8 depends from claim 1 which explicitly recites the polymer matrix unit is bound to both the polymer and the metal carbonate. 
Claim 9 recites “wherein the mineral binding group comprises a carboxylic acid or salt thereof.” This is indefinite because the mineral binding group of claim 9 is a carboxylic acid or salt, which has a single point of attachment -C(O)OH while claim 1 requires the mineral binding group to be bound to the metal carbonate and part of the polymer matrix unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vas (US 4,496,670).
Vas teaches filler particles coated with an adduct of polybutadiene and phosphinic acid (abstract) where the filler includes calcium carbonate (col. 8, ln. 3-19). Polybutadiene is an elastomeric material (col. 6, ln. 32-38). When coated, the phosphinic acid group and the calcium carbonate correspond to the claimed ‘polymer matrix unit’ and the polybutadiene corresponds to the claimed ‘polymer’. The groups in the phosphinic acid function as both the claimed connecting group (attached to the polymer) and the claimed mineral binding group (attached to the metal carbonate). The calcium carbonate of Vas are not silanized and meet claim 2. Vas teaches natural rubber may be used (col. 4, ln. 3-13). 
Vas teaches the coated calcium carbonate is added to EPDM (col. 8, ln. 40-60).
Vas teaches the material underwent tear resistance tests (col. 9, ln. 24-30) and thus resists the formation of tears. Vas teaches the polymer coating the calcium carbonate is in dichloromethane (col. 8, ln. 6-19) which is an organic solvent. Vas teaches the phosphinic acid groups can form at both the end and along the chain (col. 7, ln. 18-22) indicating a plurality of connecting groups.
Vas does not explicitly recite a covalent bond. However, Vas teaches the adduct is bonded to the surface of the filler (col. 5, ln. 28-35) and one of ordinary skill in the art would instantly envisage covalent bonding as there are a finite number of species of bonding in the genus ‘bond’, namely, ionic, covalent, and hydrogen bonds. A genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. See MPEP 2105, In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).
It is noted that claim 3 is recited in the product-by-process format by use of the language, “produced using a…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 1-3, 5-11, 13-14, 43-44, 46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa, Preparation of Active Calcium Carbonate for Reinforcing SBR, Bulletin of the Institute for Chemical Research, Kyoto University, 1962, 40(4): 211-228.
Furukawa teaches calcium carbonate which has been activated with different moieties followed by reaction with SBR (abstract). Furukawa teaches examples of an agent which provides reactive groups include unsaturated fatty acids (pg. 221) which are then cured with the SBR (pg. 225). The acid group connects to the calcium carbonate through a carboxylic acid salt (corresponding to the claimed ‘mineral binding group’) and the unsaturated group forms a covalent bond with the SBR rubber (corresponding to the claimed ‘connecting group’) (Fig. 1, pg. 213).
The calcium carbonate of Furukawa is not pretreated with silane or silanol. The composition of Furukawa have high tensile strength (abstract) which would resist tearing and ruptures. Examples of fatty acids of Furukawa include maleic acid and sorbic acid which have 9 and 16 atoms respectively and both contain oxygen atoms and unsaturated groups and meet the structures of claim 8. Sorbic acid has a plurality of unsaturated groups which correspond to the claimed connecting groups. The compositions of Furukawa contain water (pg. 225).
It is noted that claim 3 is recited in the product-by-process format by use of the language, “produced using a…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 43-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakai (US 2002/0102404).
Nakai teaches calcium carbonate particles coated with a fatty acid which includes an unsaturated fatty acid (abstract) which includes caproleic acid (¶ 42) which is a synonym of decenoic acid. Caproleic acid is a carboxylic acid which binds to calcium carbonate through a carboxylic acid salt with an alkyene group that is polymer reactive. Nakai teaches an example which uses calcium carbonate and sodium oleate (¶103).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems (US 2009/0068390) in view of Vas (US 4,496,670).
Willems teaches films of elastomers (abstract) which include EPDM (¶ 9-10) and may include calcium carbonate fillers (¶ 33) and have a thickness of 5-300 micrometers (¶ 40) which falls in the claimed range.
Willems does not explicitly recite the polymer matrix unit of claim 1.
However, Vas teaches filler particles coated with an adduct of polybutadiene and phosphinic acid (abstract) where the filler includes calcium carbonate (col. 8, ln. 3-19). Polybutadiene is an elastomeric material (col. 6, ln. 32-38). When coated, the phosphinic acid group and the calcium carbonate correspond to the claimed ‘polymer matrix unit’ and the polybutadiene corresponds to the claimed ‘polymer’. The groups in the phosphinic acid function as both the claimed connecting group (attached to the polymer) and the claimed mineral binding group (attached to the metal carbonate). The calcium carbonate of Vas are not silanized and meet claim 2. Vas teaches natural rubber may be used (col. 4, ln. 3-13). 
It would have been obvious to one of ordinary skill in the art to use the fillers of Vas because they improve the fire resistance of polymer compositions (col. 3, ln. 10-22).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willems (US 2009/0068390) in view of Furukawa, Preparation of Active Calcium Carbonate for Reinforcing SBR, Bulletin of the Institute for Chemical Research, Kyoto University, 1962, 40(4): 211-228.
Willems teaches films of elastomers (abstract) which include EPDM (¶ 9-10) and may include calcium carbonate fillers (¶ 33) and have a thickness of 5-300 micrometers (¶ 40) which falls in the claimed range.
Willems does not explicitly recite the polymer matrix unit of claim 1.
Furukawa teaches calcium carbonate which has been activated with different moieties followed by reaction with SBR (abstract). Furukawa teaches examples of an agent which provides reactive groups include unsaturated fatty acids (pg. 221) which are then cured with the SBR (pg. 225). The acid group connects to the calcium carbonate through a carboxylic acid salt (corresponding to the claimed ‘mineral binding group’) and the unsaturated group forms a covalent bond with the SBR rubber (corresponding to the claimed ‘connecting group’) (Fig. 1, pg. 213).
It would have been obvious to one of ordinary skill in the art to use the calcium carbonates of Furukawa because they provide increased tensile strength and elongation at break (Table 10, pg. 225).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vas (US 4,496,670) in view of Stoever (US 2014/0142211).
The discussion with respect to Vas above is incorporated herein by reference.
Vas does not explicitly recite a particle size.
However, Stoever teaches elastomeric articles containing calcium carbonate particles (abstract) having a d50 of less than 1.5 microns or more preferably 0.8-1.2 microns (¶ 94).
It would have been obvious to one of ordinary skill in the art to use a d50 according to Stoever because it improves the release properties of the composition (¶ 94).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, Preparation of Active Calcium Carbonate for Reinforcing SBR, Bulletin of the Institute for Chemical Research, Kyoto University, 1962, 40(4): 211-228 in view of Stoever (US 2014/0142211).
The discussion with respect to Furukawa above is incorporated herein by reference.
Furukawa does not explicitly recite a particle size.
However, Stoever teaches elastomeric articles containing calcium carbonate particles (abstract) having a d50 of less than 1.5 microns or more preferably 0.8-1.2 microns (¶ 94).
It would have been obvious to one of ordinary skill in the art to use a d50 according to Stoever because it improves the release properties of the composition (¶ 94).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (US 2002/0102404).
The discussion with respect to Nakai above is incorported herein by reference.
Nakai does not provide an explicit example which uses decenoic acid. However, Nakai teaches examples of the fatty acid includes caproleic acid (¶ 42) which is a synonym of decenoic acid. It would have been obvious to one of ordinary skill in the art to use caproleic acid because Nakai teaches it is a suitable acid and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764